Citation Nr: 0638852	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  94-47 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for shortness of 
breath, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

2.  Entitlement to service connection for fatigue, claimed as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1980 to 
April 1983 and from November 1990 to July 1991, including 
service in the Persian Gulf War.  He also served in the U.S. 
Army Reserves.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 1994 rating decision in which the RO denied the 
veteran's claims for service connection for a bilateral leg 
disability, for sinusitis, for shortness of breath, and for 
fatigue.  The veteran filed a notice of disagreement (NOD) in 
September 1994, and the RO issued a statement of the case 
(SOC) in November 1994.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in November 1994.

In his November 1994 substantive appeal, the veteran 
indicated that he desired a local hearing at the RO.  In June 
1995, the veteran was scheduled for an RO hearing for which 
he failed to report and he did not request to reschedule his 
hearing.

In an April 1996 decision, the Board denied the veteran's 
claims for service connection for a bilateral leg disorder 
and for sinusitis.  Also in April 1996, the Board remanded to 
the RO the veteran's claims for service connection for 
shortness of breath and fatigue, for further development.  In 
April 1997, May 1999, and April 2004, the Board again 
remanded the veteran's claims to the RO for further 
development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  During his active military service, the veteran served in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War.

3.  The veteran has shortness of breath that has been 
attributed to chronic bronchitis and chronic obstructive 
pulmonary disease (COPD), and there is no medical evidence of 
a nexus a diagnosed pulmonary/respiratory disability and the 
veteran's active military service.

4.  There is no medical evidence of a nexus between the 
veteran's fatigue and his active military service, to include 
as a manifestation of undiagnosed illness or other  
qualifying chronic disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for shortness of 
breath, to include as due to undiagnosed illness or other 
qualifying chronic disability, are not met.  38 U.S.C.A. §§ 
1110, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2006).

2.  The criteria for service connection for fatigue, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, are not met.  38 U.S.C.A. §§ 1110, 1117, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claims on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate each claim has been accomplished.

In July 2003, May 2004, and November 2004, during the 
pendency of this appeal, the RO sent the appellant notice 
letters.  The July 2003 and May 2004 letters informed him 
that to support a claim for service-connected compensation 
benefits, the evidence must show three things:  an injury in 
military service or a disease that began in or was made worse 
during military service, or an event during military service 
that caused an injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  The 
November 2004 letter informed the veteran of the evidence 
required to support a claim for an undiagnosed illness or 
other qualifying chronic disability pursuant to 38 C.F.R. 
§ 3.317.  After the November 2004 letter, the appellant and 
his representative were afforded an opportunity to respond 
before the RO readjudicated the claims (as reflected in the 
August 2006 supplemental statement of the case (SSOC)).  
Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support each claim for service connection, and has been 
afforded ample opportunity to submit such information and 
evidence. 

The Board also finds that the post-rating notice letters in 
July 2003, May 2004, and November 2004 collectively satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The July 2003 letter informed the 
appellant of the VCAA, and this letter, in addition to the 
May 2004 and November 2004 letters, advised that VA is 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies and to make reasonable efforts to obtain relevant 
records not held by a Federal agency.  The May 2004 letter 
specifically advised the appellant, "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know.  If the evidence is in your 
possession, please send it to us."
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)).  As 
indicated above, the RO gave the appellant notice of what was 
required to substantiate his claims, and the appellant was 
afforded an opportunity to submit information and evidence 
pertinent to his claims via the July 2003 and May 2004 
letters.  Following the issuance of the most recent, November 
2004 letter-which substantially completed VA's notice 
requirements-the appellant was afforded yet another 
opportunity to present information or evidence pertinent to 
the appeal prior to the RO's readjudication of the claim in 
August 2006.  Neither in response to the documents cited 
above, nor at any other point during the pendency of this 
appeal, has the appellant informed the RO of the existence of 
any evidence-in addition to that noted below-that needs to 
be obtained prior to appellate review.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The veteran's status is not at issue.  Although the RO has 
not notified the appellant of the criteria for degree of 
disability or effective date of rating; on these facts, the 
RO's omission is harmless. Id. Because the Board's decision 
herein denies service connection for the claimed disability, 
no disability rating or effective date is being assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with either claim.  The 
RO obtained the appellant's service medical records and from 
those VA and private medical providers that the appellant 
identified as having relevant records.  The appellant has not 
identified, and the file does not indicate, that there are 
any other VA or non-VA medical providers having records that 
should be obtained before the claim is adjudicated.  The 
appellant was afforded VA-contracted medical examinations in 
connection with the claims, and the reports of those 
examinations are of record.  The appellant was scheduled for 
a local hearing at the RO at his request, but he failed to 
report to the hearing.  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence in addition to that identified 
above, that needs to be obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with either claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each claim on appeal.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 C.F.R. §§ 
1110; 38 C.F.R. § 3.303.

The veteran asserts that his shortness of breath and fatigue 
are manifestations of a qualifying chronic disability 
associated with his Persian Gulf War service. 

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f).

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded to 
include (a) undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  38 C.F.R. § 
3.317(a)(2).  [Parenthetically, the Board notes that the 
veteran was provided notice of the revised regulation in a 
November 2004 RO letter.]

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  The Board notes that the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement to compensation 
to be established is December 31, 2006.  38 C.F.R. § 
3.317(a)(1)(i).  Furthermore, the chronic disability must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following:  fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g).

Initially, the Board notes that the veteran's Form DD-215 
shows that the veteran served in Southwest Asia from January 
1991 to June 1991 in support of Operation Desert 
Shield/Storm.  Therefore, he has been found to have served in 
the Southwest Asia region; hence, the remaining questions are 
whether the record presents a sound medical basis for 
attributing his claimed shortness of breath and/or fatigue to 
his military service, to include as manifestation(s) of 
undiagnosed illness or other qualifying chronic disability 
associated with his Persian Gulf War service.

A.  Shortness of Breath

The  veteran's service medical records include a June 1991 
Southwest Asia Demobilization/Redeployment Medical Evaluation 
form, on which the veteran reported that he did not 
experience fatigue, or a cough or sinus infection.  He also 
did not report having any diseases in the Southwest Asia 
region.  The veteran's June 1991 Report of Medical History 
shows that he reported having pain or pressure in his chest; 
however, he was not diagnosed with a respiratory illness.

In a June 1992 VA treatment record, it was noted that the 
veteran was diagnosed with sinobronchial syndrome after he 
complained of coughing for four days and one month history of 
nasal congestion.

A December 1992 VA X-ray shows normal radiographs of the 
chest.  An April 1993 VA X-ray of the chest was also normal.

On November 1993 VA respiratory examination, the veteran 
complained of having shortness of breath after any type of 
activity.  The diagnosis was to rule out asthma or early 
chronic obstructive pulmonary disease (COPD).  A chest X-ray 
was normal.

A January 1995 VA treatment record shows that the veteran 
complained of coughing mostly at night.  It was noted that 
his symptoms began after he returned from Desert Storm.

A March 1995 private X-ray of the veteran's chest by the 
Youngstown Osteopathic Hospital was negative.

In October 1996, the veteran underwent a VA examination 
during which he complained of developing respiratory 
difficulty predominantly at night and the early morning, at 
which time he was gasping for breath.  The last time he noted 
respiratory problems was six months ago.  The diagnoses were 
history of sinusitis with normal sinuses noted on X-ray, and 
history of bronchial asthma not evident on physical 
examination.  An X-ray of the chest was normal.

In the report of a December 1999, the veteran underwent a VA 
examination.  It was noted that he reported noticing upon his 
return from Kuwait and Saudi Arabia that he had increased 
shortness of breath.  The diagnosis was COPD.  A chest X-ray 
showed no active pulmonary pathology and no cardiac 
enlargement.

A July 2001 VA treatment record shows that the veteran was 
diagnosed with bronchitis.

In January 2003, the veteran underwent a VA respiratory 
examination.  The veteran reported that he served in Saudi 
Arabia in 1991 during which time he developed some shortness 
of breath and a cough.  He reported that he was seen at sick 
call where he was diagnosed with having bronchitis.  He 
further stated that when he was discharged from the military, 
he continued to have problems with breathing and coughing.  
He stated that he had been treated on a couple occasions for 
bronchitis.  Currently, he did not experience any shortness 
of breath with exertion, but did have a cough.  He stated 
that approximately two to three times per year he developed 
respiratory infections where he needed antibiotic therapy.  
After physical examination, the diagnosis was chronic 
bronchitis.  A chest X-ray showed no interval changes in 
normal radiographs of the chest.

The veteran submitted medical records from his private 
physician, N.J., M.D., dated from June 1999 to June 2005.  
Specifically, June 1999, November 2000, November 2001, 
January 2003, February 2004 and May 2005 X-rays revealed a 
normal chest.  A May 2004 record shows that the veteran was 
diagnosed with chest pain.  

In October 2003, the same private physician stated that the 
veteran had been diagnosed with acute sinusitis since June 
1999.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that service 
connection for shortness of breath, on any basis, must be 
denied.  

The medical records, as noted above, reflect diagnoses of 
bronchitis, COPD, and acute sinusitis, and the veteran's 
shortness of breath that has been attributed to chronic 
bronchitis and chronic COPD.  As the veteran's shortness of 
breath has been attributed to known clinical diagnoses, 
entitlement to service connection under the provisions of 38 
U.S.C.. § 1117 is precluded.  There record also presents no 
basis for a grant of service connection for any of the 
diagnosed disorders as directly related to service.  The 
veteran's service medical records reflect no findings or 
diagnosis of any pulmonary/respiratory illness during 
service, and there is no medical evidence or opinion relating 
any of the disorders diagnosed post service to service.  
B.  Fatigue

The veteran's service medical records do not reflect any 
complaint, finding, or diagnosis of fatigue.  In fact, a June 
1991 Southwest Asia Demobilization/Redeployment Medical 
Evaluation shows that the veteran reported not experiencing 
fatigue during his tour in the Southwest Asia region, or upon 
his return.  He was not noted to have any disease in the 
Southwest Asia region.

Post-service, in December 1992, a VA treatment record shows 
the veteran reported being very tired all day.

In November 1993, the veteran underwent a VA examination, 
wherein he reported tiring easily after doing any type of 
work.  The pertinent diagnosis was fatigue.

A November 1993 VA treatment record shows that the veteran 
complained of having severe joint pain.  The diagnosis was 
fatigue and arthralgia with a questionable etiology.

A January 1995 VA treatment record shows that the veteran 
complained of feeling sluggish in the morning.  He was noted 
to have served in Desert Storm and his symptoms began after 
returning.

In October 1996, the veteran underwent a VA examination.  The 
examination report shows that he reported developing 
insomnia, night sweats, and fatigue between 1990 and 1991.  
He complained of fatigue and pain predominantly in the knee 
and the small joints of both hands.  The VA physician stated 
that the veteran did not have criteria to meet the diagnosis 
of chronic fatigue syndrome.  He also stated that if the 
joint pain was excluded, the joint pain had an etiological 
basis per the claims file.  Further, the fatigue as secondary 
to rheumatoid arthritis or connective tissue disorder could 
not be ruled out.  The diagnosis was history of arthritis, 
multiple joints of various etiologies as per the claims file.

Private medical records from the veteran's physician, N.J., 
M.D., dated from June 1999 to June 2005 are of record.  A 
February 2004, May 2004, June 2004, and a May 2005 record 
each show a diagnosis of fatigue. 

In December 1999, the veteran underwent a VA examination, 
during which reported having an acute onset of his fatigue 
when he was serving in Desert Storm and returned to the 
United States; he indicated that, within six months, he 
complained of having fatigue.  He also stated that after 
exercising, he had fatigue for 24 hours.  He further 
complained of migratory joint pains that started at his 
shoulder and then to his hand, hips, and then to the legs.  
The diagnosis was fatigue syndrome.

On December 1999 VA general medical examination, the 
diagnosis was fatigue.

A January 2003 VA examination report shows that the veteran 
did not meet the guidelines for chronic fatigue syndrome 
because he did not meet six of the 10 criteria required for 
chronic fatigue syndrome.  However, he was diagnosed with 
fatigue and it was noted that the veteran was never given a 
diagnosis of chronic fatigue syndrome in the military.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that service 
connection for fatigue, on any basis, must be denied.  

Simply stated, there is no evidence of a nexus between the 
fatigue diagnosed post-service and his active military 
service, to include as a manifestation of undiagnosed illness 
or other  qualifying chronic disability.  As indicted above, 
an October 1996 VA physician opined that the veteran's 
fatigue as secondary to rheumatoid arthritis or connective 
tissue disorder-known clinical diagnoses-could not be ruled 
out.  While the opinion is less than definitive, it 
nonetheless indicates that the veteran's fatigue has not been 
shown to be attributed to an unknown cause.  As such, there 
is no basis for a grant of service  October 1996 VA physician 
has opined that there is a possibility that the veteran's 
fatigue is related to a known clinical diagnosis.  Therefore, 
the veteran does not meet the criteria of 38 U.S.C.A. § 1117, 
which requires that his fatigue be a manifestation of an 
undiagnosed illness.  There also is no medical evidence to 
indicate that the veteran's fatigue is otherwise related to 
his military service.  As indicated above, service medical 
records include no reference to fatigue, the first medical 
documentation of fatigue was more nearly a year after the 
veteran's discharge (notwithstanding the veteran's assertion 
that he complained of fatigue within six months), and there 
is no medical evidence or opinion establishing a nexus 
between current fatigue and service.  

C.  Both Disabilities

In addition to the medical evidence, the Board has considered 
the veteran's assertions advanced in connection with each 
claim.  While the Board does not doubt the sincerity of the 
veteran's belief that his shortness of breath and fatigue are 
associated with his military service, these claims turn on 
medical matters.  As a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to provide a probative opinion on such a matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the veteran's own unsupported 
assertions simply do not constitute persuasive evidence in 
support of the claims.

In determining that service connection for the veteran's 
shortness of breath and fatigue are not warranted, the Board 
also has considered the benefit-of-the-doubt doctrine; 
however, as competent evidence simply does not support either 
claim, that doctrine is not for application in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for shortness of breath, to include as due 
to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117, is denied.

Service connection for fatigue, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


